         Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 STEVEN DEHART,

            Plaintiff,

            v.                                            Case No. 5:19-CV-04022-HLT

 BOARD OF COUNTY COMMISSIONERS OF
 RILEY COUNTY, KANSAS,

            Defendant.


                               MEMORANDUM AND ORDER

       Plaintiff Steven DeHart sued his former employer, Defendant Board of County

Commissioners of Riley County, Kansas (“the County”) for wrongful termination under 42 U.S.C.

§ 1983 and Kansas law. DeHart claims he was terminated for exercising his First Amendment

rights and for whistleblowing. The County contends he was fired for insubordination and moves

for summary judgment on DeHart’s claims.

       The Court concludes that DeHart can sustain his First Amendment retaliation claim based

on statements about a county commissioner’s sewer connection. But his reports to state and federal

authorities about public water issues were made pursuant to his official duties as Environmental

Health Supervisor for the County and are therefore not protected by the First Amendment. Further,

DeHart’s whistleblowing claim fails because his conduct is not protected under state law.

I.     BACKGROUND

       A.        DeHart’s Job Duties and Responsibilities

       DeHart was the Environmental Health Specialist for the Riley County Planning and

Development Department. Doc. 37 at 3-4. Monty Wedel, the Director of the Planning and
            Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 2 of 22




Development Department, was DeHart’s supervisor. Id. at 2. Wedel answered to the Board of

County Commissioners. Id.

        As Environmental Health Specialist, DeHart worked with the public to evaluate

compliance with and to administer the Riley County Sanitary Code. Id. at 4. Another duty was

“signing off” on building permits for compliance with the Riley County Sanitary Code. Id. at 4-5.

But public water supplies were not within DeHart’s regulatory authority. Id. at 4. Nor was it part

of DeHart’s job to notify the City of Manhattan about people who had illegal sewer connections.

Id. at 5.

        B.      Reports to State and Federal Officials

                1.     Riverchase Reservoir

        In 2014, DeHart received a report that children in the Riverchase trailer court were getting

sick. Id. at 8. An investigation determined that a lid that is normally in a locked position was open,

and it was allowing contaminants into the Riverchase Reservoir. Id. It was within DeHart’s job

description to inspect the Riverchase Reservoir as the Environmental Health Specialist because

there was a complaint about an environmental health concern. Id. He took photos, documented his

findings in county records, and reported the issue to the state. Id. DeHart also prepared a Request

to Prosecute Emergency Order Violation #14-0034 regarding the Riverchase Reservoir, though

Wedel did not sign it. Id. at 8-9; see also Doc. 37-10 at 9. The request noted a violation of a public

water reservoir and sought to evaluate the water supply and make necessary repairs. Doc. 37-10 at

9. But the request did not progress because it involved a public water supply and was not within

the purview of the Riley County Sanitary Code. Doc. 37 at 9.

        DeHart also spoke to a Kansas Department of Health and Environment (“KDHE”)

employee about it. Id. But he was told by KDHE that “Riley County is to stay out of ‘Public Water




                                                  2
         Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 3 of 22




Systems.’” Id. Because he could not resolve the matter with the state, DeHart then contacted an

Environmental Protection Agency (“EPA”) employee and asked for a criminal investigator to

contact him. Id. DeHart identified himself in the complaint to the EPA and gave his work phone

number and work email address. Id. at 13. The state later complained to Wedel that the County

was not working with them. Id. at 10. Wedel told DeHart that he should limit his regulatory actions

to things under the Riley County Sanitary Code. Id.

               2.      Rocky Ford Water District

       DeHart also complained to KDHE and EPA about the Rocky Ford Water District. Id. That

complaint stemmed from a citizen complaint about water that smelled like sewage. Id. DeHart

tested the water in his office, though using his own private equipment, and found that it had no

residual chlorine. Id.; Doc. 40 at 12. He then reported his findings to KDHE. Doc. 37 at 10. But a

subsequent test by a KDHE employee found chlorine. Id.

       A KDHE employee later made an appointment with Wedel and DeHart to complain about

DeHart’s actions, apparently as a result of both the Rocky Ford Water District and the Riverchase

Reservoir issue. Id. at 10-12. KDHE employees were upset that DeHart had not cooperated with

them and had gone to EPA to complain, and that DeHart was outside his authority. Id. at 12. Wedel,

after consultation with the County counselor, instructed DeHart that he was not to go outside the

department and should instead report any issues to Wedel. Id. at 11. Wedel told DeHart that it was

not his role to advocate for citizens, report issues to EPA, or to monitor how the state was handling

any issues. Id. at 12. Wedel specifically told DeHart that, should he make further attempts to

address compliance issues with regard to public water supplies, it would result in DeHart’s

dismissal. Id. at 11. Wedel documented this instruction in writing, dated July 20, 2015, which

stated: “This is to document that I informed Steve DeHart not to have any further communication




                                                 3
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 4 of 22




with the State of Kansas, KDHE, and/or EPA until further notice.” Id. DeHart was to confine his

regulatory actions to the Riley County Sanitary Code, which involved on-site wastewater systems

and individual wells. Id. at 12-13. If he discovered any issues, DeHart was to report them to Wedel

or the director of the health department. Id. at 13. If he did not follow this “new law,” he would be

fired. Id.1

                   3.       Wells Sewer Connection

         Ron Wells, a county commissioner, owned some family property just outside of Manhattan

in Riley County. Id. at 14. At some point, it was discovered that improvements had been made on

the property without required building permits. Id. Because the improvements included a

bathroom, the question arose of whether wastewater was being properly handled. Id.

         The zoning enforcement officer with the Planning and Development Department generally

cannot issue a permit unless all sanitary code issues are resolved—something that involved DeHart

in the permit approval process. Id. After Wells applied for a building permit, DeHart reviewed the

permit application and determined that the property did not have a septic permit or a permitted city

sewer connection. Id. DeHart reported this to Wedel, who contacted the city regarding any

agreements related to sewer connections. Id.at 14-15. After several meetings involving DeHart,

Wedel, and city officials, it was determined that the property was in fact connected to the city

sewer. Id. at 15 Wells claimed the connection was legal because there was an historical agreement

authorizing the connection and an agreement by the city to provide free sewer service to the

property. Id. at 15-16. The County investigated this claim. Id. at 16. Although no agreement to




1
    In July 2015, DeHart also reported an overflowing wastewater lagoon to EPA. Doc. 37 at 10. It is unclear how this
    event relates to any of the others discussed, as no additional facts about this event are provided. Other than passing
    reference in the statement of facts, it is not discussed by either party.




                                                            4
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 5 of 22




waive fees was found, the grant of a connection was found. Id. at 18. The County concluded that

the sewer connection was valid and issued the building permit. Id. at 16, 18.

         DeHart did not believe there was any historic agreement regarding the Wells sewer

connection and thought the sewer connection was illegal, though he has no knowledge as to

whether the connection to the Wells property was made with the full knowledge and consent of

authorities at the time. Id. at 16; see also Doc. 40 at 12. DeHart’s responsibilities as to the Wells

property were limited to assessing whether the property complied the Riley County Sanitary Code.

Doc. 37 at 17. Because the property was connected to a sewer system, it did not violate any

provision of the Riley County Sanitary Code. Id. Nevertheless, DeHart did not want to sign off on

the building permit for the Wells property because he had concerns that a county commissioner

was getting special treatment. Id. Wedel told him that, based on his investigation, Wells’s

explanation for his sewer connection was reasonable, and whether he should be paying fees was

between him and the city, not the County Planning and Development Department. Id. Wedel and

the County counselor both advised DeHart to sign the permit. Id. at 19. But DeHart refused. Id.

Instead, Wedel signed it. Id.2

         DeHart told Wedel that he was going to take the issue to the City of Manhattan. Id. Wedel

said he should not, and it would be viewed as insubordination if he did. Id. There is no evidence

that DeHart reported any concerns about the Wells sewer connection to any regulatory authority

or the press until after he was terminated.3 Id. at 19-20. But he did speak to individual members of



2
    The County’s statement of facts, which is almost entirely undisputed by DeHart, states that the permit was issued
    on April 15, 2014. Doc. 37 at 19. But the underlying documents cited suggest that this all occurred in 2016. See
    generally Doc. 37-15. The date on the permit is April 15, 2016. Id. at 4.
3
    DeHart argues that this fact is not supported by any evidence. Doc. 40 at 7. But the County cannot cite evidence
    showing an absence of evidence. Rather, after pointing to the lack of evidence, the burden shifts to DeHart to point
    to evidence that demonstrates that genuine issues remain for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
    Corp., 475 U.S. 574, 586-87 (1986); Nahno-Lopez v. Houser, 625 F.3d 1279, 1283 (10th Cir. 2010) (stating that




                                                           5
         Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 6 of 22




the public about the Wells sewer connection. Doc. 40 at 13. Wedel brought up the issue “pretty

continuously” and made several comments about the issue over several months. Id. Wedel told

DeHart that, if he did not let the issue with the Wells property go, he could be terminated. Id.

       C.        DeHart’s Termination

       In early August 2017, Wedel had a conversation with a county commissioner, Marvin

Rodriguez, about septic tank enzyme additives and wastewater systems. Doc. 37 at 25. Wedel

suggested they talk to DeHart about it. Id. When they did, Wedel thought that DeHart’s response

to Rodriguez was “very condescending” or curt, and he was afraid Rodriguez would be offended

by DeHart’s response. Id. Wedel told DeHart that he had embarrassed Rodriguez, and that Wedel

was upset with the way DeHart had handled the conversation. Id. DeHart did not want to apologize

and thought that Wedel was more upset about the conversation than Rodriguez was. Id. at 25-26.

       Also in August 2017, the department’s administrative assistant was set to return to work

after an extended absence. Id. at 26. Wedel told DeHart that “he needed to walk on eggshells” and

avoid confrontations with her. Id. But DeHart did not comply. Id. at 27. Wedel believed that

DeHart was intentionally being uncooperative. Id. at 28.

       When Wedel and DeHart discussed the issue about the administrative assistant, the subject

of the conversation with Rodriguez came up, and Wedel told DeHart that he had heard Rodriguez

had been offended. Id. DeHart denied being curt and said that Rodriguez had “attacked” him. Id.

Since Wedel had been present for the conversation and thought there was no reasonable way

DeHart could make such a claim, Wedel decided to suspend DeHart without pay. Id. at 28-29.




  the nonmovant “may not rely merely on . . . its own pleadings” and instead “must come forward with facts
  supported by competent evidence” to demonstrate a triable issue of fact (internal quotations and citations omitted)).




                                                         6
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 7 of 22




         Wedel discussed the issue with HR and the county counselor, who agreed suspension

without pay was appropriate. Id. at 29. They also told Wedel he could fire DeHart if DeHart did

not accept the suspension. Id. Wedel called DeHart into his office and asked him to read and sign

the suspension letter, and then go immediately home without talking to anyone. Id. at 29-30.

Instead, DeHart went to a co-worker’s office. Id. at 30. Wedel saw that, and then went to clarify

with DeHart that he had been told to review and sign the letter, and then go home. Id. Wedel said

that if DeHart did not comply, he would be fired. Id. DeHart went back to his office but started

complaining about the suspension letter. Id. At that point, Wedel fired him. Id.

         Wedel signed the personnel action form for DeHart’s termination on August 22, 2017. Id.

at 31. The County, through the Board of County Commissioners, reviewed and approved DeHart’s

termination on August 24, 2017. Id. The Board does not fire employees, other than department

directors. Id. But there is no evidence that it has disagreed with a department head’s termination

recommendation.4 The Riley County Personnel Policy states that department heads are responsible

for discipline of their employees. Id. at 31-32. But all disciplinary actions are subject to review

and approval by the Board if requested by the employee. Id. at 32. If an employee refuses to

indicate whether he requests review, the Board will review the action. Id. DeHart did not timely

request review by the Board.5 Id. at 33. On August 31, 2017, the Board reviewed DeHart’s

termination in his absence. Id.




4
    The County’s statement of facts states, “There is no evidence the county commissioners has not disapproved of a
    recommendation from a department head for termination.” Doc. 37 at 31. Although this statement is not disputed
    by DeHart, it appears to be a typo. The cited deposition testimony from Wells was that he knew of no instances
    where the Board decided “not to approve a recommended termination from a department head.” Doc. 37-3 at 18
    (deposition page 69:1-5).
5
    DeHart again objects to this fact by stating it is not supported by any evidence. Doc. 40 at 11. But the County
    cannot cite evidence showing an absence of evidence, and it is DeHart’s burden to point to evidence that
    demonstrates this is a genuine issue of fact for trial. See supra note 3.




                                                         7
         Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 8 of 22




II.    STANDARD

       Summary judgment is appropriate if there is “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the initial burden of establishing the absence of a genuine issue of fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the nonmovant to demonstrate that

genuine issues remain for trial. Matsushita, 475 U.S. at 586-87. In applying this standard, courts

view the facts and any reasonable inferences in a light most favorable to the nonmoving party.

Henderson v. Inter-Chem Coal Co., 41 F.3d 567, 569 (10th Cir. 1994). “An issue of material fact

is genuine if a ‘reasonable jury could return a verdict for the nonmoving party.’” Id. (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

III.   ANALYSIS

       A.      The County’s Monell Defense

       Although addressed second in the County’s motion, a preliminary issue is whether the

County can be held liable for DeHart’s termination under 42 U.S.C. § 1983 and Monell v. Dep’t

of Social Services. The County argues that no custom, policy, or practice of the County caused

DeHart’s termination. Rather, it argues that DeHart was simply fired for insubordination by Wedel,

and that no policy or custom can be attributed to any violation of DeHart’s rights sufficient to hold

the County liable. Doc. 37 at 38-39. DeHart contends that the County officially approved DeHart’s

termination and therefore adopted the decision as its own. Doc. 40 at 22.

       A municipality can only be held liable under 42 U.S.C. § 1983 for the actions of its

employees when the action is taken pursuant to the municipality’s “official policy,” Pembaur v.

City of Cincinnati, 475 U.S. 469, 479 (1986) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658

(1978)), or for acts it has sanctioned or ordered, Brammer-Hoelter v. Twin Peaks Charter Acad.,




                                                 8
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 9 of 22




602 F.3d 1175, 1188 (10th Cir. 2010) (citing Pembaur, 475 U.S. at 480)).6 This is because a

municipality cannot be held liable simply under a theory of respondeat superior. Pembaur, 475

U.S. at 478; see also Monell, 436 U.S. at 694. “Rather, to establish municipal liability, a plaintiff

must show 1) the existence of a municipal policy or custom, and 2) that there is a direct causal link

between the policy or custom and the injury alleged.” Hinton v. City of Elwood, Kan., 997 F.2d

774, 782 (10th Cir. 1993). Municipal policy can take the form of, among other things, “the

decisions of employees with final policymaking authority or the ratification by such final

policymakers of the decisions—and the basis for them—of subordinates to whom authority was

delegated subject to these policymakers’ review and approval.” Brammer-Hoelter, 602 F.3d at

1189.

         Here, Wedel terminated DeHart, and the County then reviewed and approved the decision.

Doc. 37 at 31-33. This was in accordance with the Riley County Personnel Policy, which

specifically stated that department heads like Wedel “have the duty and the responsibility to

investigate and discipline employees . . . subject to the approval of the Riley County Board of

Commissioners.” Id. at 31. The permitted discipline included termination, and all disciplinary

actions are subject to review and approval by the Board. Id. at 32. Review occurs whether the

employee requests it or not. Id. So, in other words, the County endowed Wedel with decision-

making authority to terminate DeHart and then reviewed and approved the same. This is enough

to hold the County liable under Monell, to the extent DeHart can establish a violation of his rights.

See Brammer-Hoelter, 602 F.3d at 1190 (stating that the entity defendant can only be subject to

municipal liability if the record demonstrates that the entity defendant delegated authority to the




6
    Monell is only a defense to municipal liability in cases brought under 42 U.S.C. § 1983. Accordingly, although
    neither party directly discusses it, this argument would have no bearing on DeHart’s state-law claims.




                                                        9
          Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 10 of 22




individual defendant to make decisions subject to the entity’s final review and approval, and the

entity ratified the decisions).

         B.       First Amendment Retaliation Under 42 U.S.C. § 1983

         The Court next turns to DeHart’s First Amendment retaliation claim under 42 U.S.C.

§ 1983. A government employee enjoys First Amendment protections and cannot be fired for

exercising those rights. Helget v. City of Hays, Kan., 844 F.3d 1216, 1221 (10th Cir. 2017). At the

same time, however, “a public employer must be able to control the operations of its workplace.”

Id.; see also Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (noting that “[a] government entity

has broader discretion to restrict speech when it acts in its role as employer”). “[W]hen public

employees make statements pursuant to their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does not insulate their

communications from employer discipline.” Garcetti, 547 U.S. at 421. To balance these competing

interests, courts rely on the Garcetti/Pickering test, which has five steps:

                  (1) whether the speech was made pursuant to an employee’s official
                  duties; (2) whether the speech was on a matter of public concern; (3)
                  whether the government’s interests, as employer, in promoting the
                  efficiency of the public service are sufficient to outweigh the
                  plaintiff’s free speech interests; (4) whether the protected speech
                  was a motivating factor in the adverse employment action; and (5)
                  whether the defendant would have reached the same employment
                  decision in the absence of the protected conduct.

Rohrbough v. Univ. of Colo. Hosp. Auth., 596 F.3d 741, 745 (10th Cir. 2010) (quoting Dixon v.

Kirkpatrick, 553 F.3d 1294, 1302 (10th Cir. 2009)); see also Chavez-Rodriguez v. City of Santa

Fe, 596 F.3d 708, 713 (10th Cir. 2010). The first three steps are questions of law for the court to

decide, while the last two are questions of fact. Rohrbough, 596 F.3d at 745.7


7
    The Tenth Circuit states that disputed facts should be viewed in a light most favorable to the non-moving party
    when evaluating step one of the Garcetti/Pickering analysis. Rohrbough, 596 F.3d at 746. Here, however, the facts
    are almost all undisputed.




                                                         10
          Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 11 of 22




         At issue here is whether DeHart’s speech was pursuant to his official duties—a question

of law.8 See Chavez-Rodriguez, 596 F.3d at 713; see also Garcetti, 547 U.S. at 421. When an

employee speaks pursuant to his official duties, he is not speaking as a citizen for First Amendment

purposes, and he is not protected from discipline from his employer. Casey v. W. Las Vegas Indep.

Sch. Dist., 473 F.3d 1323, 1328 (10th Cir. 2007). The rule “simply reflects the exercise of employer

control over what the employer itself has commissioned or created.” Id. (quoting Garcetti, 547

U.S. at 422).

         The Tenth Circuit takes a broad view in deciding whether speech is pursuant to an

employee’s official duties. Thomas v. City of Blanchard, 548 F.3d 1317, 1324 (10th Cir. 2008).

There are no bright-line rules that guide this determination. Rohrbough, 596 F.3d at 746. Instead,

it is a practical inquiry made on a case-by-case basis. Id. That the speech concerns the general

subject matter of an employee’s job is not dispositive, nor is a written job description. Garcetti,

547 U.S. at 421, 424-25. But speech that “owes its existence to a public employee’s professional

responsibilities” is generally not protected. Id. at 421-22; see also Rohrbough, 596 F.3d at 746

(noting that speech that has “no relevant analogue to speech by citizens who are not government

employees” is generally not protected) (quoting Garcetti, 574 U.S. at 424)).

         Although no one factor is determinative, Knopf v. Williams, 884 F.3d 939, 945 (10th Cir.

2018), a guiding principle is that the speech stemmed from and involves the type of activities the

employee is paid to do, Chavez-Rodriguez, 596 F.3d at 716. Speech that an employee has a duty

to make is usually within that employee’s official duties. Rohrbough, 596 F.3d at 746-47. But, at


8
    The County only argues that DeHart’s federal First Amendment retaliation claim fails because his statements were
    all pursuant to his official duties—the first prong of the Garcetti/Pickering test. In response, DeHart disputes that
    point but also argues that his speech was a motivating factor in adverse employment actions, and that the County
    has no evidence it would have fired him in absence of his protected speech. Doc. 40 at 20-22. But because the
    County only moves on the first prong of the Garcetti/Pickering test, the Court does not consider whether DeHart’s
    claims are sufficient on any of the other elements.




                                                           11
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 12 of 22




the same time, “the court has not foreclosed unauthorized speech or speech ‘not explicitly required

as part of [an employee’s] day-to-day job’ from being within the scope of that employee’s official

duties under Garcetti/Pickering.” Id. (quoting Green v. Bd. of Cty. Comm’rs, 472 F.3d 794, 800-

01 (10th Cir. 2007) (brackets in original)). Nor is speech to someone outside the chain of command

automatically protected. Rohrbough, 596 F.3d at 747.

          The focus always returns to whether the speech stemmed from and was of the type the

employee was paid to do “regardless of the exact role of the individual or entity to which the

employee has chosen to speak.” Id. Disagreement with how the job is done or ought to be done

does “not invest [employees] with a right to perform their jobs however they see fit.” Id. (quoting

Green, 472 F.3d at 798). “Government employers, like private employers, need a significant

degree of control over their employees’ words and actions; without it, there would be little chance

for the efficient provision of public services.” Garcetti, 547 U.S. at 418.

          The County argues that DeHart’s speech was not protected by the First Amendment

because he was speaking pursuant to his duties as the County’s Environmental Health Officer.

Specifically, it argues that all the speech “owes its existence” to DeHart’s professional

responsibilities because the issues all came to his attention because of his job, all investigations

were by him or his co-workers, and he gave his work email and phone number when making the

complaints. Doc. 37 at 37.9 DeHart argues there were two categories of allegedly protected speech:

“(i) reports to members of the public, KDHE and EPA;10 and (ii) whistleblowing on Mr. Wells’[s]

undocumented free sewage connection.” Doc. 40 at 17. But he claims neither were made pursuant

to his employment duties.


9
     The County makes little effort to distinguish among the specific instances of speech at issue.
10
     This category of speech apparently includes DeHart’s complaints to KDHE and EPA about the Riverchase
     Reservoir, an overflowing wastewater lagoon, and the Rocky Ford Water District.




                                                           12
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 13 of 22




                   1.       Statements to KDHE and EPA

          Regarding his statements to KDHE and EPA, it is undisputed that “DeHart’s inspection of

the Riverchase reservoir was within his job duties as the Riley County Environmental Health

Specialist.” Doc. 37 at 8; see also id. at 9 (undisputed fact that it “was part of DeHart’s job to

inspect the Riverchase reservoir”). After investigating the reservoir, he documented his findings

in Riley County records. Id. at 8-9. He then called KDHE and advised that he intended to issue an

emergency order, which was on county letterhead and signed by DeHart with his county title as

Environmental Health Specialist. Id.; Doc. 37-10 at 9. DeHart initially tried to resolve the issue

with KDHE because it was a state issue. Doc. 37 at 8-10. When the state did not resolve the issue

to DeHart’s satisfaction, he reached out to the EPA using his work email and phone number. Id.

Likewise, he investigated the Rocky Ford Water District after receiving a “citizen complaint” and

tested the water in his office (though he apparently used his own equipment) before reporting the

findings to KDHE. Id. at 10.

          Based on these undisputed facts, the Court concludes that DeHart’s reports to KDHE and

EPA were pursuant to his official duties.11 DeHart maintains that “[p]ublic water issues were not

within the scope of DeHart’s employment.” Doc. 40 at 17. But DeHart was tasked with

investigating environmental issues; he learned of these issues through his job, investigated them

as part of his job, and then tried to resolve the issues by contacting state and federal officials who

could resolve public water issues. This speech was a natural extension of DeHart’s work, even if

the specific subject matter was not within his jurisdiction to resolve personally. See Garcetti, 547



11
     In response to the County’s motion, DeHart set forth some additional statements of fact, including that his reports
     to KDHE and the EPA about the Riverchase Reservoir and the Rocky Ford Water District were outside the scope
     of his employment duties. See Doc. 40 at 11-12. But whether an employee is speaking pursuant to his job duties is
     a question of law for the Court to decide, DeHart’s conclusory statements to the contrary notwithstanding. See
     Rohrbough, 596 F.3d at 745.




                                                           13
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 14 of 22




U.S. at 421-22 (noting that speech that “owes its existence to a public employee’s professional

responsibilities” is generally not shielded from employer discipline under the First Amendment);

Chavez-Rodriguez, 596 F.3d at 716 (noting that a guiding principle in an official-duty analysis is

that the speech stemmed from and involves the type of activities the employee is paid to do). He

also made reports to state and federal officials using his work contact information and official title,

and he tried to issue an emergency order on his department letterhead. Although using work

numbers and emails may not be dispositive (as almost no one factor is in this analysis), see Knopf,

884 F.3d at 953-54,12 it certainly suggests here that DeHart was making those reports as the

Environmental Health Specialist for Riley County, and not as a private citizen, see Green, 472

F.3d at 800-01.

          DeHart argues that he “had no duty to report public water issues to the KDHE or EPA.”

Doc. 40 at 17. But the fact that DeHart’s speech was to agencies outside his own does not

automatically render his speech protected, as no one factor controls this analysis. Nor is it

dispositive that DeHart had no legal or official duty to speak out. See Rohrbough, 596 F.3d at 747

(noting that speech not explicitly required can still fall under an employee’s official duties under

Garcetti); see also Weintraub v. Bd. of Educ. of City Sch. Dist. of City of New York, 593 F.3d 196,

202 (2d Cir. 2010) (noting “that speech that government employers have not expressly required

may still be ‘pursuant to official duties,’ so long as the speech is in furtherance of such duties”).

          DeHart also argues that, although he initially learned of the regulatory failures through his

job, he only spoke out of fear for community safety, and thus he did not speak pursuant to his

employment duties. Doc. 40 at 18. But what DeHart ignores is that he did not just learn of these


12
     The primary opinion in Knopf addressed whether the First Amendment retaliation claim was clearly established
     for purposes of a qualified-immunity claim. Judge Briscoe’s concurrence, which was adopted by the primary
     opinion, addressed the additional qualified-immunity question of whether there was a constitutional violation. See
     Knopf, 884 F.3d at 951.




                                                          14
        Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 15 of 22




issues through his job, and then speak out as a private citizen. He spoke to state and federal

authorities as Environmental Health Specialist in an attempt to resolve complaints and

investigations he was working on as part of his job. It is also undisputed that DeHart believed he

had the authority to issue emergency orders, like he tried to do with regard to the Riverchase

Reservoir. Doc. 37 at 12-13. He then had to be reprimanded to stay in his lane. Id. But his attempted

overreach does not change the fact that DeHart was purportedly attempting to act as part of his

official duties. See Garcetti, 547 U.S. at 422-23 (“Supervisors must ensure that their employees’

official communications are accurate, demonstrate sound judgment, and promote the employer’s

mission.”). Accordingly, the Court finds that DeHart’s reports to KDHE and EPA were pursuant

to his official duties and are not protected under the First Amendment.

               2.      Statements About the Wells Sewer Connection

       It is a closer question whether DeHart’s statements about the Wells sewer connection were

pursuant to his official duties. The County makes no distinction in its analysis between this issue

and DeHart’s reports to KDHE or EPA. Instead, the County only cursorily argues that any

statements by DeHart about the Wells sewer connection “came to his attention because of his

position.” Doc. 37 at 37.

       There are certainly facts that suggest that any statement by DeHart about the Wells sewer

connection “owes its existence” to his job. See Garcetti, 547 U.S. at 421-22. Specifically, DeHart

only learned of the issue with the Wells sewer because it was his job to sign off on building permits

to ensure that all projects complied with the Riley County Sanitary Code. Doc. 37 at 14. But the

statements at issue go beyond that and reflect DeHart’s apparent belief that the Wells sewer

connection was not legal—not that it did not exist for purposes of the Riley County Sanitary Code.




                                                 15
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 16 of 22




          In this way, this case is like Thomas v. Blanchard. In that case, a building inspector

discovered that an inspection certificate had been completed and signed for a property being built

by the city’s mayor, even though the inspection had not occurred yet. Thomas, 548 F.3d at 1320-

21. The inspector later confronted city officials and alleged misconduct, and then contacted state

law enforcement. Id. at 1321. The Tenth Circuit concluded that, although the issue was related to

the inspector’s job duties, he “was not hired to detect fraud in connection with the issuance of

certificates of occupancy; he was hired to inspect houses.” Id. at 1324. In that way, his “act went

well beyond his official responsibilities.” Id. The Tenth Circuit noted its “broad view” of when

speech is pursuant to an employee’s official duties. Id. But it said “it would be going too far to

hold that every time a public employee discovers alleged wrongdoing related to his job and brings

it to the attention of law enforcement or other outside parties, the speech is unprotected.” Id.

          Here, although it was DeHart’s duty to sign off on building permits to ensure compliance

with the Riley County Sanitary Code, it was not his business to determine if the connection was

lawful. Thus, unlike his statements to KDHE and EPA where he was trying to resolve issues as

Environmental Health Officer, the statements he later made about the propriety of the Wells sewer

connection ceased to be pursuant to his official duties. The distinction may be fine, but the Court

concludes it is there. Accordingly, the Court denies the County’s motion with regard to DeHart’s

First Amendment retaliation claim based on his statements about the Wells sewer connection.13

          C.        Retaliatory Discharge Under Kansas Law

          The County also moves for summary judgment on DeHart’s state-law retaliatory discharge

claims. Kansas is historically an at-will employment state, meaning that employers can typically



13
     The County has not moved on any of the other Garcetti/Pickering factors. Although it is far from clear that DeHart
     will be able to ultimately succeed on this claim, the Court does not decide here whether DeHart’s claim is sufficient
     as to any of the remaining factors.




                                                            16
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 17 of 22




fire employees at any time and for any reason. Campbell v. Husky Hogs, L.L.C., 255 P.3d 1, 3-4

(Kan. 2011). But there are exceptions that protect employees for, among other things, First

Amendment speech and whistleblowing. See Larson v. Ruskowitz, 850 P.2d 253, 261 (Kan. 1993)

(noting that “any protection to be afforded plaintiffs must come through their First Amendment

rights of freedom of speech”); Palmer v. Brown, 752 P.2d 685, 689-90 (Kan. 1988) (“Thus, we

have no hesitation in holding termination of an employee in retaliation for the good faith reporting

of a serious infraction of such rules, regulations, or the law by a co-worker or an employer to either

company management or law enforcement officials (whistle-blowing) is an actionable tort.”). The

County argues that it is entitled to summary judgment on both of DeHart’s state-law claims

because DeHart did not engage in any protected conduct and there is no causal connection to any

alleged protected conduct and his termination. Doc. 37 at 39-43.

                    1.       First Amendment

          As to DeHart’s purported state-law claim based on First Amendment activity,14 both parties

just import their arguments regarding DeHart’s federal First Amendment retaliation claim. Doc.

37 at 40-41; Doc. 40 at 23. As discussed above, DeHart’s First Amendment retaliation claim

survives as to his statements about the Wells sewer connection but not as to his statements to

KDHE or EPA. The same is true for his state-law claim.15


14
     Although both parties seem to believe that DeHart has asserted a state-law First Amendment retaliation claim, the
     Court notes that the Pretrial Order does not state any such claim. It only asserts that the County wrongfully
     terminated DeHart for whistleblowing and that it wrongfully terminated him in retaliation for First Amendment
     conduct under 42 U.S.C. § 1983—but not state law. Doc. 35 at 6. But because both parties are proceeding as if
     DeHart also asserts a First Amendment claim under state law, the Court will deem the Pretrial Order amended to
     include this claim. See R.L. Clark Drilling Contractors, Inc. v. Schramm, Inc., 835 F.2d 1306, 1308 (10th Cir.
     1987) (“A pretrial order is also amended in effect where an issue has in fact been tried with the express or implicit
     consent of the parties.”).
15
     Although both parties just incorporate their federal First Amendment retaliation claim into the state-law analysis,
     DeHart includes a footnote stating that it is unclear whether Kansas courts would apply Garcetti’s “pursuant to
     official duties” standard, although he does so by referencing which law controls in cases of diversity jurisdiction,
     which is not at issue here. Doc. 40 at 16 n.1. To the extent DeHart is attempting to argue that a different standard
     controls his federal First Amendment retaliation claim versus his state-law First Amendment retaliation claim, he




                                                            17
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 18 of 22




                   2.        Whistleblowing

          The County argues that neither DeHart’s reports to KDHE or EPA about public water

issues nor any statements about the Wells sewer connection amount to whistleblowing. Doc. 37 at

41-42. In response, DeHart only argues that his statements about the Wells sewer connection were

whistleblowing. Doc. 40 at 23-25. Thus, it does not appear that DeHart is pursuing any claim for

whistleblowing regarding the reports to KDHE or EPA.16

          To assert a claim under Kansas law based on whistleblowing, “an employee has the burden

of proving by clear and convincing evidence, under the facts of the case, a reasonably prudent

person would have concluded the employee’s co-worker or employer was engaged in activities in

violation of rules, regulations, or the law pertaining to public health, safety, and the general

welfare.” Palmer, 752 P.2d at 690. The employer must know of the employee’s reporting such

violation before termination and must have made the termination decision in retaliation for the

report. Id. Finally, the whistleblowing must have been done out of a good faith concern and not

for a malicious purpose. Id.

          Retaliatory discharge claims under Kansas law are analyzed under the same McDonnell

Douglas burden-shifting framework that applies to federal employment claims. Foster v.

Alliedsignal, Inc., 293 F.3d 1187, 1193 (10th Cir. 2002). Under that standard, DeHart must first




     has not sufficiently done so because he only briefly touches on the issue in a footnote. And as noted above, neither
     party distinguishes their arguments between the First Amendment claim based on federal law versus state law.
16
     The County argues that DeHart’s reports to KDHE and EPA cannot sustain his claim for whistleblowing because
     they were not a report of any wrongdoing by his co-workers or employers. Doc. 37 at 41-42. Although DeHart
     does not appear to be pursuing such a claim, the Court agrees that his reports to KDHE and EPA were not alleging
     any wrongdoing by the County and thus do not meet the standard for whistleblowing under state law. See Palmer,
     752 P.2d at 690 (noting that a claim for retaliatory discharge based on whistleblowing involves a reasonable belief
     that “the employee’s co-worker or employer was engaged in activities in violation of rules, regulations, or the law
     pertaining to public health, safety, and the general welfare”). Specifically, there is no suggestion that DeHart’s
     complaints about the Riverchase Reservoir or Rocky Ford Water District involved or alleged wrongdoing by the
     County.




                                                           18
            Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 19 of 22




establish a prima facie case of retaliatory discharge (as outlined above). 17 Specifically, DeHart

must point to facts that demonstrate that “a reasonably prudent person would have concluded the

employee’s co-worker or employer was engaged in activities in violation of rules, regulations, or

the law pertaining to public health, safety, and the general welfare,” and that the County knew he

was reporting such violations. Palmer, 752 P.2d at 690.

          The County argues that DeHart’s “belief” that the Wells sewer connection was unlawful is

not a report of a violation of rules, regulations, or the law pertaining to public health, safety, or the

general welfare. Doc. 37 at 42. Further, it suggests that DeHart’s disagreement with Wedel about

the legality of the connection does not qualify as whistleblowing. Id.

          The Court agrees with the County. First, the only evidence that the Wells sewer connection

reflected a violation of a regulation or law pertaining to public health, safety, or the general welfare

is DeHart’s “belief” that it was illegal or fraudulent based on his apparent knowledge that the City

of Manhattan had treated “connections made without the City’s knowledge as illegal” in the past,

though he has no information about whether the connection was, in fact, made without knowledge.

Doc. 40 at 12; see also Doc. 37 at 16 (undisputed fact that “DeHart has no knowledge as to whether

the sewer connections serving the Wells Trust Property were made with full knowledge and

consent and approval of the county engineer at the time”). But DeHart’s “belief” is generally

insufficient to establish a claim for retaliatory discharge based on whistleblowing. See Palmer v.

Pentair, 2019 WL 3239350, at *8 (D. Kan. 2019) (noting that a retaliatory discharge claim for

violation of public policy “requires plaintiff to clearly allege a violation of specific and definite


17
     Typically, if DeHart established a prima facie case of retaliation for whistleblowing, the burden would shift to the
     County to articulate a legitimate, non-discriminatory reason for his termination. DeHart would then have to point
     to specific facts that create a triable issue as to whether the stated reason is a pretext for retaliation. Foster, 293
     F.3d at 1193. But on these two points, the County only offers two brief sentences stating that it has advanced a
     legitimate non-retaliatory reason for DeHart’s termination and DeHart has no evidence of pretext. Doc. 37 at 43.
     No meaningful analysis can be gleaned from this effort, and thus the Court will not evaluate those issues.




                                                             19
            Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 20 of 22




rules, regulations, or laws beyond a mere feeling of wrongdoing”); see also Goodman v. Wesley

Med. Ctr., L.L.C., 78 P.3d 817, 822-23 (Kan. 2003) (“It would be both troublesome and unsettling

to the state of the law if we were to allow a retaliatory discharge claim to be based on a personal

opinion of wrongdoing.”).

          Second, it is unclear that DeHart actually ever blew the whistle. Generally, reports of illegal

activity must be made “to either company management or law enforcement officials.” Palmer, 752

P.2d at 690. Here, it is only alleged that DeHart “spoke to individual members of the public” about

the Wells sewer connection before his termination.18 Doc. 40 at 13-14. Statements to those

individuals are not enough under Kansas law.

          DeHart also argues that his “internal reporting” to Wedel was sufficient to trigger

whistleblower protection. Id. at 24. But the undisputed facts demonstrate that, after DeHart

discovered there was no recorded sewer connection on the Wells property, both Wedel and DeHart

investigated the issue, determined there was a connection, but simply came to different conclusions

about whether Wells should be paying fees. Doc. 37 at 14-19. Kansas courts have held that such

simple disputes with a manager do not amount to whistleblowing. See Fowler v. Criticare Home

Health Servs., Inc., 10 P.3d 8, 15 (Kan. Ct. App. 2000), aff’d, 26 P.3d 69 (Kan. 2001) (“Palmer

simply was not meant to endow every workplace dispute over the water cooler on company

practices and the effect of government regulation with whistle-blower overtones.”).19




18
     The County states that there is no evidence that DeHart reported his concerns about the Wells sewer connection to
     any regulatory entity or the press until after his dismissal. Doc. 37 at 20. The inverse of this statement is that DeHart
     did not report his concerns to any regulatory entity or the press before he was fired. DeHart has not properly
     disputed that statement by pointing to evidence demonstrating otherwise. See supra note 3.
19
     To be clear, the Court does not hold that reports to immediate supervisors can never amount to whistleblowing.
     Rather, the facts of this case just do not support that finding here. See Connelly v. State Highway Patrol, 26 P.3d
     1246, 1266 (Kan. 2001) (acknowledging that internal whistleblowing may be actionable, but that “certainly not
     every instance of internal complaint should be actionable whistleblowing”).




                                                              20
           Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 21 of 22




          Rather, a “worker who wants to come under the protections of that decision must seek out

the intervention of a higher authority, either inside or outside of the company.” Id.; see also Shaw

v. Sw. Kan. Groundwater Mgmt. Dist. Three, 219 P.3d 857, 863 (Kan. Ct. App. 2009) (“Stated

differently, internal whistleblowing is recognized as an actionable tort in Kansas in circumstances

where the employee seeks to stop unlawful conduct pertaining to public health and safety and the

general welfare by a coworker or an employer through the intervention of a higher authority inside

the company.”). DeHart argues that Wedel was a proper reporting authority because he had “the

authoritative power to remedy the illegal agreement” regarding the Wells sewer connection. Doc.

40 at 25. It is unclear how this is case. DeHart himself acknowledges that Wedel served “under

the county commissioners.” Id. at 24; see also Doc. 37 at 2 (undisputed fact that Wedel answered

to the Board of County Commissioners and was a Riley County employee). It is unclear under

those facts how Wedel, a County employee who was subordinate to the commissioners, would

have had any authority to rectify an apparent billing dispute between a county commissioner and

the City of Manhattan.

          Based on this, the Court concludes that DeHart cannot make out a prima facie case of

whistleblowing under Kansas law. Accordingly, his retaliatory-discharge claim on this point must

be dismissed.20

IV.       CONCLUSION

          THE COURT THEREFORE ORDERS that the County’s Motion for Summary Judgment

(Doc. 36) is GRANTED IN PART AND DENIED IN PART. The County is granted summary

judgment in its favor on DeHart’s claims based on his reports to KDHE and EPA and DeHart’s



20
     The County also argues that there is no causal connection between any protected conduct by DeHart and his
     termination. Doc. 37 at 42-43. Because the Court concludes he did not engage in any protected whistleblowing, it
     need not reach this argument.




                                                         21
        Case 5:19-cv-04022-HLT Document 42 Filed 05/11/20 Page 22 of 22




state-law whistleblowing claim regarding the Wells sewer connection. DeHart’s First Amendment

retaliation claims under both state and federal law regarding his statements about the Wells sewer

connection survive. The County’s counterclaim for overpayment (see Doc. 35 at 7) is not

addressed in this order and therefore also remains at issue.

       IT IS SO ORDERED.


       Dated: May 11, 2020                    /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                                22
